Citation Nr: 1544091	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for muscle tension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2007, July 2011, and January 2012 rating decisions by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in March 2013.

The Veteran testified at a videoconference hearing at the RO in March 2013, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The claims of entitlement to service connection for obstructive sleep apnea, whether new and material evidence has been received to reopen a claim for service connection for muscle tension and hypertension, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD with depressive disorder was productive of occupational and social impairment comparable to no more than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

By correspondence, including that dated in February 2011, the Veteran was informed of the evidence and information necessary to substantiate the increased rating claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In February 2011 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was issued prior to the initial adjudication of the claim.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there has been substantial compliance with its June 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Diagnostic Code 9411 addresses PTSD.  Under that diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The above symptoms are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); 38 C.F.R. § 4.126 (2015).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores ranging from 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  38 C.F.R. § 4.126 (2015).
the use of terminology such as moderate by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126 (2015).

At the March 2013 Board hearing, the Veteran indicated that his PTSD symptoms included anxiety, depression, and sleep problems that required that he take sleeping pills.  He could not deal with crowds and also stated that he had anger issues.  As for relationships, he had been divorced and was separated from his second wife, and two of his children did not want to have anything to do with him.  The Veteran stated that he had one friend and was wondering if the friend really wanted to be his friend.  He got defensive if people approached him and he sometimes "went off" on people and became very defensive and very aggressive.  He avoided getting in situations involving physical altercations.  He tried to avoid going out and even felt uncomfortable when sitting through his granddaughter's third grade award presentation.  He had some memory problems, and struggled to remember the names of his 11 grandchildren.  He also forgot what he was to buy when shopping at the grocery store and had to write things down in order to remember to pay his bills.  He last worked two years prior after having been fired for the first time in his life from a company where he had worked for almost 23 years.  He was currently separated from his spouse, but was trying to get back together.  He knew a lot of people but tried to keep them far from his house.  

Service connection for the PTSD was granted in January 2005.  The Veteran's claim for an increased rating for PTSD was received on February 16, 2011.

A review of the claims file, including VA PTSD examinations dated in November 2011 and July 2013, shows that, despite undergoing multiple psychiatric examinations and receiving treatment, symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, and spatial disorientation have not been shown.  Further, the Board observes that no formal speech or cognitive disorder was noted, and it does not appear that the Veteran has ever asserted that.  While the Veteran has indicated that he was disappointed that he only showered once a week, the available records do not indicate that neglect of personal appearance and hygiene have been consistently shown or noticed by others.

As for memory problems, while the Veteran has testified to forgetting names and having difficulties with remembering to pay his bills, the July 2014 VA examiner noted the memory loss, but characterized it as mild.  While impaired judgment and panic attacks have been shown, there have been no claims of suicidal ideation or impaired impulse control.  The Board notes that the Veteran has admitted to "going off" on people, but was able to prevent the situations from involving physical altercations.  Further, while the Veteran has reported that he is suspicious of others, he has not asserted, and the evidence does not show, any psychosis.

While it is clear that the Veteran's service-connected PTSD with depressive disorder and alcohol abuse has impacted his social functioning, and a diminished participation in activities has been noted, the July 2013 VA examiner noted that social impairment was moderate.  While the Veteran has tended toward more social isolation, the Veteran indicated that he had a friend, with whom he reported a recent falling out, and was in contact with at least some of his family members and acknowledged a good relationship with at least some of his children.  While he was separated from his wife, they still did things together on a daily basis and remained good friends.  As for employment, the July 2013 VA examiner noted that the Veteran could maintain employment under modified circumstances.  The examiner also noted that the Veteran was mentally capable of performing the mental acts required by employment.

The Veteran's GAF scores on VA examinations have included 48 in July 2013, 58 in a November 2011 VA examination, and include 61 in August 2011 and 58 in June 2013 on VA psychiatry treatment records.  Those findings tend to indicate moderate to serious PTSD symptoms, and a review of the clinical findings from the psychiatric records do not reveal symptoms which more closely approximate the criteria for a rating of 70 percent as the symptoms reported do not result in occupational and social impairment with deficiencies in most areas.  Therefore, the Board finds that a rating in excess of 50 percent for PTSD is not warranted at any time during the appeal.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning PTSD.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of PTSD according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's PTSD and depression has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD and depression is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.  
In conclusion, the Board finds that the evidence does not support a rating in excess of 50 percent for PTSD and depression because the evidence does not show symptoms resulting in occupational and social impairment with deficiencies in most areas.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).
The evidence of record does not show that the Veteran's PTSD and additional service-connected disability of erectile dysfunction are so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as depression, sleep impairment, and panic attacks are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 50 for PTSD with major depressive disorder and substance abuse is denied.


REMAND

As for entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected PTSD, in July 2013 the Veteran underwent a VA examination that was to address the medical matters raised by that issue.  The Board observes that the examiner did not address the matter as to whether the Veteran's sleep apnea was aggravated by service-connected PTSD.  Based on the foregoing, the Board finds that the Veteran should be provided a VA examination that addresses that issue.

A June 2015 rating decision denied the Veteran's application to reopen the claims of entitlement to service connection for muscle tension and hypertension.  In August 2015 the Veteran submitted a notice of disagreement with the muscle tension and hypertension decisions.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Because the outcome of claims of entitlement to service connection for sleep apnea, muscle tension, and hypertension could impact the TDIU claim, the issue of TDIU is deferred pending adjudication of the Veteran's sleep apnea claim addressed in this remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since April 27, 2015.

2.  Then, schedule the Veteran for a VA examination of the claimed sleep apnea.  The examiner must review the claim file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that (a) is etiologically related to active service, (b) is proximately due to or the result of the service-connected PTSD, or (c) was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected PTSD.  The rationale for all requested opinions should be provided.

3.  Issue a statement of the case which addresses the issues of whether new and material evidence has been received to reopen a claim for service connection for muscle tension and whether new and material evidence has been received to reopen a claim for service connection for hypertension.  Notify the Veteran of his appeal rights and that he must perfect and appeal is he wants Board review of those claims.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


